                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TENNESSEE
                          EASTERN DIVISION


JULIAN EARL,                                )
                                            )
      Plaintiff,                            )
                                            )
VS.                                         )         No. 19-1214-JDT-cgc
                                            )
QUALITY CORRECTIONAL                        )
HEALTH CARE, ET AL.,                        )
                                            )
      Defendants.                           )


   ORDER DIRECTING PLAINTIFF TO FILE A NON-PRISONER IN FORMA
 PAUPERIS AFFIDAVIT OR PAY THE REMAINDER OF THE CIVIL FILING FEE


       On September 16, 2019, Plaintiff Julian Earl, a former inmate at the Madison

County Criminal Justice Complex in Jackson, Tennessee, filed a pro se civil complaint and

a motion for leave to proceed in forma pauperis. (ECF Nos. 1 & 2.) The Court issued an

order on October 21, 2019, granting leave to proceed in forma pauperis and assessing the

civil filing fee pursuant to the Prison Litigation Reform Act (PLRA), 28 U.S.C.

§§ 1915(a)-(b). (ECF No. 11.) On November 13, 2019, Earl informed the Clerk that he is

no longer incarcerated and provided his new address. (ECF No. 14.)

      Under the PLRA, a prisoner bringing a civil action must pay the full filing fee of

$350 required by 28 U.S.C. § 1914(a). The statute merely provides the prisoner the

opportunity to make a “downpayment” of a partial filing fee and pay the remainder in

monthly installments. 28 U.S.C. § 1915(b). However, in this case, only $50.00 of the
filing fee was paid prior to Earl’s release. Under these circumstances, “the obligation to

pay the remainder of the fees is to be determined solely on the question of whether the

released individual qualifies for pauper status.” McGore v. Wrigglesworth, 114 F.3d 601,

613 (6th Cir. 1997), partially overruled on other grounds by LaFountain v. Harry, 716

F.3d 944, 951 (6th Cir. 2013).

       Earl must either renew his pauper status or pay the remainder of the civil filing fee.

Therefore, he is ORDERED to submit, on or before December 5, 2019, either a properly

completed and signed non-prisoner in forma pauperis affidavit or the remaining $350.00

of the $400 civil filing fee.1 The Clerk shall mail Earl a copy of the non-prisoner in forma

pauperis affidavit form along with this order.

       Failure to comply with this order in a timely manner will result in the dismissal of

this action without further notice, pursuant to Federal Rule of Civil Procedure 41(b), for

failure to prosecute.

IT IS SO ORDERED.
                                                      s/ James D. Todd
                                                     JAMES D. TODD
                                                     UNITED STATES DISTRICT JUDGE




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). Under § 1914(b) and the Schedule of
Fees set out following the statute, an administrative fee of $50 for filing any civil case also is
required. Because that additional $50 fee does not apply if leave to proceed in forma pauperis is
granted, only the $350 fee was assessed in the initial fee order. However, if Earl does not renew
his pauper status he will be responsible for the entire $400 fee.

                                                2
